EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Ormiston on 01/25/2022.
The application has been amended as follows: 

1. (currently amended)  A fusing system for an additive manufacturing machine, comprising:
a fusing lamp to heat build material in a work area;
a heat sensor to measure a heat output of the fusing lamp to the work area directly;
a first carriage carrying the fusing lamp, the first carriage movable over the work area in a first direction; and
a second carriage carrying the heat sensor, the second carriage movable in a second direction orthogonal to the first direction to position the heat sensor at multiple different locations along the fusing lamp; and
and programmed to adjust the heat output of the fusing lamp to the work area based on a heat output measured by the heat sensor.

2. (currently amended)  The fusing system of Claim 1, where the controller programmed to adjust the heat output of the fusing lamp to the work area comprises the controller programmed to change a scan speed of [[a]] the first carriage carrying 

3. (currently amended)  The fusing system of Claim 1, where the controller is programmed to adjust the heat output of the fusing lamp based on a comparison of a heat output measured by the heat sensor to a threshold heat output. 

4. (currently amended)  The fusing system of Claim 1, where the controller programmed to adjust the heat output of the fusing lamp to the work area comprises the controller programmed to change electrical power to the fusing lamp  



5-6. (canceled)

7. (currently amended)  The fusing system of Claim 1, comprising:
a thermal imaging device to measure a temperature of unfused build material in the work area; and
a warmer to heat unfused build material in the work area; and
the controller is operatively connected to the warmer and the thermal imaging device and programmed to adjust a heat output of the warmer based on a temperature measured by the thermal imaging device.

8. (canceled)

9. (previously presented)  The fusing system of Claim 7, where:
the heat sensor comprises a thermopile; and
the thermal imaging device comprises an infrared camera.

10-21. (canceled)

22. (currently amended)  The fusing system of Claim 1, where the fusing lamp comprises multiple fusing lamps and the first carriage movable to position each fusing lamp over the heat sensor to measure an individual heat output of the respective fusing lamp.

23. (previously presented)  The fusing system of Claim 1, where the heat sensor is positioned a distance from the fusing lamp substantially equal to a distance between the fusing lamp and the build material in the work area during fusing.

24. (previously presented)  A fusing system for an additive manufacturing machine, comprising:
a first carriage movable over a work area, the first carriage carrying a warmer to heat unfused layered build material and a fusing lamp to heat layered build material patterned with a fusing agent;
a second carriage movable over the work area, the second carriage carrying a dispenser to dispense the fusing agent on to layered build material in a pattern corresponding to an object slice; and
a third carriage carrying a heat sensor to measure a heat output of the fusing lamp to the work area directly, the third carriage movable to position the heat sensor at multiple different locations along the fusing lamp;
a temperature sensor to measure a temperature of unfused build material in the work area; and
a controller operatively connected to the warming lamp, the fusing lamp, the thermal imaging device, and the temperature sensor, the controller programmed to: 
adjust the heat output of the warmer based on a heat output measured by the temperature sensor; and
adjust the heat output of the fusing lamp based on a heat output measured by the heat sensor.



26. (canceled) 

27. (previously presented)  The fusing system of Claim 24, where the heat sensor is positioned a distance from the fusing lamp substantially equal to a distance between the fusing lamp and the build material in the work area during fusing.

Allowable Subject Matter
Claims 1-4, 7, 9, 22-25, and 27 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
After search, the prior art regarded as nearest the claimed invention is Kritchman (US20100173096 – made of record herein). Kritchman discloses an additive manufacturing apparatus having an irradiation unit utilizing infrared (heat) radiation (para 0028). Kritchman further discloses a sensor which directly measures the output radiation of the irradiation unit (paras 0022-0023; Fig. 1). Kritchman does not disclose wherein the sensor is mounted on a carriage, separate from an irradiation unit carriage, which allows for positioning of the sensor at multiple positions along the irradiation unit as required of claims 1 and 24. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742